DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal filed on 4/1/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
New 112(a) rejections are set forth below.
In light of the 112(a) rejection, the previous 103 rejections are withdrawn and no new art rejection shave been applied pending resolution of the 112(a) issues outlined below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10 and 15 contain the limitations of a grid, an elongate funnel and a dispersion chamber wherein the grid in on inlet side of the inlet funnel, the funnel tapers to a narrow outlet opening that leads into the dispersion chamber and wherein the grid “straightens airflow entering the dispersion chamber”.  However, the combination of these limitations appear to be claiming two separate embodiments of the device.  While the specification never uses the term “elongate” the embodiment shown in Fig. 9 shows an inlet funnel (404) with a height that is greater than the largest diameter, supporting the limitation of “elongate” inlet funnel between the grid and the dispersion chamber as described in the claims.  However the limitation regarding the grid “straightening the airflow entering the dispersion chamber” said by the Applicant’s Remarks dated 9/1/2020 to be supported by paragraph 63 of the instant specification is drawn from the embodiment as shown in Fig, 7 which does not have an inlet funnel.  The grid of the embodiment of Fig. 7 is placed at the inlet of the dispersion chamber, allowing the airflow straightened by passage through the grid to enter directly into said chamber.  However, this 
Dependent claims 2-9, 11-15 and 16-23, being dependent from 1, 10 and 15, inherit the rejection of their preceding claims.
Response to Arguments
In light of the new 112(a) rejections entered above, the previously applied art rejections have been withdrawn pending the resolution of the 112(a) rejections.
In regards to the arguments raised in the Appeal Brief dated 4/1/2021, these arguments are not persuasive.  Haerder is called upon to teach an inlet funnel though fails to explicitly teach requisite dimensions.  Giroux is called upon to teach altering the length of inlet components to change the size and/or velocity of aerosolized particles.  While Giroux describes a liquid inhaler, the definition of an aerosol as defined by the Merriam-Webster dictionary is “a suspension of fine solid or liquid particles in gas” and therefore any change in dimension said to effect an aerosol could reasonably be applied to an aerosolized liquid or solid.  Further, Horlin is called upon to teach that reducing the area of a flow path results in an increase in velocity of the fluid following that path, a change which also has an effect on the particle size and distribution.  Neither reference are called upon to teach the inlet funnel, only the obviousness of changing various dimensions for the purpose of altering the characteristics of aerosolized particles.  
Further argument concern the dependent claims and are in regards to their dependency on the argued independent limitations and are therefore unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785